Exhibit 10.7

 

[g357441kgi001.gif]

UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter
of Order No.: WN-10-14 FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. Effective
Date: April 14, 2010 Harrison, Arkansas OTS Docket No. H2658 STIPULATION AND
CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST WHEREAS, the Office of Thrift
Supervision (OTS), acting by and through its Regional Director for the Western
Region (Regional Director), and based upon information derived from the exercise
of its regulatory and supervisory responsibilities, has informed First Federal
Bancshares of Arkansas, Inc., Harrison, Arkansas, OTS Docket No. H2658 (Holding
Company), that the OTS is of the opinion that grounds exist to initiate an
administrative proceeding against the Holding Company pursuant to 12 U.S.C. §
1818(b); WHEREAS, the Regional Director, pursuant to delegated authority, is
authorized to issue Orders to Cease and Desist where a savings and loan holding
company has consented to the issuance of an order; and WHEREAS, the Holding
Company desires to cooperate with the OTS to avoid the time and expense of such
administrative cease and desist proceeding by entering into this Stipulation and
Consent to the Issuance of Order to Cease and Desist (Stipulation) and, without
admitting or First Federal Bancshares of Arkansas, Inc. Stipulation and Consent
to Issuance of Order to Cease and Desist Page 1 of 6

 


[g357441kgi002.gif]

denying that such grounds exist, but only admitting the statements and
conclusions in Paragraphs 1 - 3 below concerning Jurisdiction, hereby stipulates
and agrees to the following terms: Jurisdiction. 1. The Holding Company is a
“savings and loan holding company” within the meaning of 12 U.S.C. §
1813(w)(3) and 12 U.S.C. § 1467a. Accordingly, the Holding Company is a
“depository institution holding company” as that term is defined in 12 U.S.C. §
1813(w)(1). 2. Pursuant to 12 U.S.C. § 1818(b)(9), the “appropriate Federal
banking agency” may initiate cease and desist proceedings against a savings and
loan holding company in the same manner and to the same extent as a savings
association for regulatory violations and unsafe or unsound acts or practices.
3. Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the “appropriate
Federal banking agency” with jurisdiction to maintain an administrative
enforcement proceeding against a savings and loan holding company. Therefore,
the Holding Company is subject to the authority of the OTS to initiate and
maintain an administrative cease and desist proceeding against it pursuant to 12
U.S.C. § 1818(b). OTS Findings of Fact. 4. Based on its September 21, 2009
examination of the Holding Company, the OTS finds that the Holding Company has
engaged in unsafe or unsound banking practices, including, but not limited to:
(a) the Holding Company’s failure to identify, measure, monitor, and control
specific risks to the Holding Company’s operations; (b) the operation of the
Holding Company and its subsidiary insured depository institution, First Federal
Bank, Harrison, Arkansas, OTS Docket No. 02721 First Federal Bancshares of
Arkansas, Inc. Stipulation and Consent to Issuance of Order to Cease and Desist
Page 2 of 6

 


[g357441kgi003.gif]

(Association), with inadequate capital and earnings to support its risk profile;
and (c) the operation of the Association with an inadequate level of capital
protection for the volume, type, and quality of assets held by the Association.
Consent. 5. The Holding Company consents to the issuance by the OTS of the
accompanying Order to Cease and Desist (Order). The Holding Company further
agrees to comply with the terms of the Order upon the Effective Date of the
Order and stipulates that the Order complies with all requirements of law.
Finality. 6. The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the
Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i). Waivers. 7.
The Holding Company waives the following: (a) the right to be served with a
written notice of the OTS’s charges against it as provided by 12 U.S.C. §
1818(b) and 12 C.F.R. Part 509; (b) the right to an administrative hearing of
the OTS’s charges as provided by 12 U.S.C. § 1818(b) and 12’ C.F.R. Part 509;
(c) the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and (d) any and all claims against the OTS,
including its employees and agents, and any other governmental entity for the
award of fees, costs, or expenses related to this OTS First Federal Bancshares
of Arkansas, Inc. Stipulation and Consent to Issuance of Order to Cease and
Desist Page 3 of 6

 


[g357441kgi004.gif]

enforcement matter and/or the Order, whether arising under common law, federal
statutes, or otherwise. OTS Authority Not Affected. 8. Nothing in this
Stipulation or accompanying Order shall inhibit, estop, bar, or otherwise
prevent the OTS from taking any other action affecting the Holding Company if,
at any time, the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law. Other Governmental Actions Not
Affected. 9. The Holding Company acknowledges and agrees that its consent to the
issuance of the Order is solely for the purpose of resolving the matters
addressed herein, consistent with Paragraph 8 above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, or liability of the Holding Company that arise
pursuant to this action or otherwise, and that may be or have been brought by
any governmental entity other than the OTS. Miscellaneous. 10. The laws of the
United States of America shall govern the construction and validity of this
Stipulation and of the Order. 11. If any provision of this Stipulation and/or
the Order is ruled to be invalid, illegal, or unenforceable by the decision of
any Court of competent jurisdiction, the validity, legality, and enforceability
of the remaining provisions hereof shall not in any way be affected or impaired
thereby, unless the Regional Director in his or her sole discretion determines
otherwise. 12. All references to the OTS in this Stipulation and the Order shall
also mean any of the OTS’s predecessors, successors, and assigns. 13. The
section and paragraph headings in this Stipulation and the Order are for
convenience First Federal Bancshares of Arkansas, Inc. Stipulation and Consent
to Issuance of Order to Cease and Desist Page 4 of 6

 


[g357441kgi005.gif]

only and shall not affect the interpretation of this Stipulation or the Order.
14. The terms of this Stipulation and of the Order represent the final agreement
of the parties with respect to the subject matters thereof, and constitute the
sole agreement of the parties with respect to such subject matters. 15. The
Stipulation and Order shall remain in effect until terminated, modified, or
suspended in writing by the OTS, acting through its Regional Director or other
authorized representative. Signature of Directors/Board Resolution. 16. Each
Director signing this Stipulation attests that he or she voted in favor of a
Board Resolution authorizing the consent of the Holding Company to the issuance
of the Order and the execution of the Stipulation. This Stipulation may be
executed in counterparts by the directors after approval of the execution of the
Stipulation at a duly called board meeting. A copy of the Board Resolution
authorizing the execution of this Stipulation shall be delivered to the OTS,
along with the executed original(s) of this Stipulation. [Remainder of
Page Intentionally Left Blank] First Federal Bancshares of Arkansas, Inc.
Stipulation and Consent to Issuance of Order to Cease and Desist Page 5 of 6

 


[g357441kgi006.gif]

WHEREFORE, the Holding Company, by its directors, executes this Stipulation.
Accepted by: FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. Harrison, Arkansas
OFFICE OF THRIFT SUPERVISION By: John P. Hammerschmidt, Chairman By: C.K. Lee
Regional Director, Western Region Larry J. Brandt, Director and Chief Executive
Officer Date: See Effective Date on page 1 Jeffrey L. Brandt, Director Frank L.
Conner, Director Kenneth C. Savells, Director First Federal Bancshares of
Arkansas, Inc. Stipulation and Consent to Issuance of Order to Cease and Desist
Page 6 of 6

 

 